Title: From George Washington to Benjamin Harrison, Sr., 12 August 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  Dear Sir
                     
                     Head Quarters 12th Augst 1782
                  
                  I have this Day received your Excellencys Favor of the 26th of July—covering a Letter directed to Sir Guy Carleton, which has been immediately forwarded to him.
                  From whatever principle it may be, Sir Guy appears to be disposed, in every Instance, to make himself perfectly agreeable to the people of America.  A late Letter of his to me announces a "Negociation havg been opened at Paris, for the purpose of a general pacification; and that the British King had given Instructions to his Plenipo. to acknowledge the absolute Independence of America, as the Basis of the Negociation: In full Confidence however, that the Loyalists should be secured in their property, or be refunded for any Confiscations which have been made."
                  Whether this Negociation is really intended to embrace the compleat Object we have in view; or whether it is designed as a temporary Amusement, cannot at present be fully determined—past Experience, in my Opinion, should teach us the most jealous caution.  With great regard & Esteem I have the Honor to be Your Excellencys Most Obedient & most humble Servt
                  
                     Go: Washington
                  
               